Citation Nr: 0634388	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-14 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for asbestosis.



WITNESS AT HEARING ON APPEAL

Appellant










INTRODUCTION

The appellant had active duty from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the New York, 
New York,  Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

Asbestosis was not incurred in or aggravated by any incident 
of active military service, nor may it be presumed to be so 
incurred or aggravated.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
asbestosis are not
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

As to the timing of notice to the appellant, a substantially 
complete application was received in November 2003.  
Following receipt of the appellant's application for VA 
benefits, the appellant was advised of what evidence would 
substantiate the claims by letter dated in December 2003.  
The appellant responded to the advisement and requested VA 
obtain medical records from his treating physician, which 
were received in December 2003.  38 U.S.C.A.§ 5103A (a),(b) 
and (c).  



Thus, no prejudice has inured to the appellant because of the 
timing of notice.  
Moreover, because appellate review of this matter remains 
pending, the Board must review the evidence of record on a de 
novo basis and without providing any deference to the RO's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  
 
In this matter, and through its December 2003 letter, VA has 
also complied with the purpose of the notice requirement of 
the VCAA, and there is no further available evidence which 
would substantiate the claim.  See 38 U.S.C.A § 5103(b) 
(Providing in substance that after advisement to the claimant 
under the VCAA of any information which was not previously 
provided, if such information or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application); PVA v. Secretary of Veterans Affairs, 345 F. 3d 
1334 (Fed.Cir. 2003).  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A.§ 5103A (d).  The 
appellant was afforded a VA medical examination in February 
2004 conducted by a physician who reviewed the appellant's 
claims folder and rendered a relevant opinion as to the 
etiology of the appellant's disorder.  Further opinions are 
not needed in this case because there is sufficient medical 
evidence to decide the claims.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.


The Merits of the Claim

The appellant contends that he incurred asbestosis as a 
result of active military service, when he was detailed to 
perform mechanic duties.  He argues that he was exposed to 
asbestos while performing ad hoc duties as a wheeled vehicle 
mechanic.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).


While the appellant has been diagnosed with asbestosis, and 
assuming that the appellant is wholly credible in his account 
of in-service exposure to asbestos, there is no competent 
evidence as to the amount of such exposure, nor any competent 
medical evidence which links such exposure to military 
service.  On these two bases, the claim will be denied.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

As to the in-service incident or event prong of a successful 
claim of service connection, the appellant's service 
personnel records to include his record of assignments, 
personnel actions, transfer and promotion orders all indicate 
that he served for the entirety of his military service as a 
infantryman.  The sole mention of any mechanical 
qualifications is a January 1968 certificate of training, 
indicating that the appellant had completed an organizational 
(i.e., a divisional unit) wheel vehicle maintenance mechanics 
course.  However, there is no indication that the appellant 
was thereafter assigned duties as a mechanic.

Apart from the personnel records, the appellant's service 
personnel records are also devoid of any mention of mechanic 
duties, instead indicating that the appellant's primary 
military occupational specialty was that of an infantryman, 
albeit licensed to drive various military vehicles.  As to 
contemporaneous medical records, there is no evidence of 
exposure to asbestos or to any other similar substance.  In 
his September 1968 pre-separation physical examination, the 
appellant specifically denied then having, or ever having 
had, shortness of breath and there is nothing in the report 
indicating otherwise.  

Thus, while the appellant completed a wheeled vehicle 
mechanics course provided by his command, and was licensed to 
drive military vehicles, there is little evidence indicating 
that he performed duties as anything but an infantryman 
during military service.  Indeed, as to the latter, the fact 
that the appellant was qualified to drive vehicles does not 
support a finding that he was exposed to asbestos.  Further, 
even assuming he did perform such mechanical duties, there is 
no evidence to indicate that he was exposed to asbestos, or 
to what degree such exposure was incurred.


Assuming such in-service exposure of any kind, there is also 
no competent medical evidence linking the exposure to the 
current diagnosis.  By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).

The appellant has proffered a June 2000 medical report 
authored by Susan H. Daum, M.D.  However, while Dr. Daum 
notes the appellant's military service and his account of 
performing auto mechanic duties for six months, she also 
notes that the appellant worked after service as a sheet 
metal mechanic where he was exposed to asbestos; as a welder 
during which he was "extensively" also exposed to asbestos.  
In sum, she noted that the appellant worked in various jobs 
requiring exposure to asbestos from 1968 to 1992.  She also 
notes that the appellant had a one-pack-a-day smoking history 
since the age of 16, but at the time of the examination he 
had cut back to a pack every three days.  Most critically, 
she did not opine that the appellant's asbestosis was caused 
by any incident of his active military service.

The appellant underwent a VA physical examination in February 
2004.  After a clinical examination and review of the claims 
folder, the examiner opined that the appellant had both 
chronic obstructive pulmonary disease and asbestosis, the 
former being due to chronic tobacco use.  In an April 2005 
addendum, the examiner opined that the appellant's 
respiratory symptoms were less likely than not related to 
asbestos exposure in military service.  

The preponderance of the evidence is against the claim:  
while the appellant's treating physician has noted various 
diagnoses, she has not attributed the disorder to military 
service.  Instead, after a comprehensive review of the claims 
folder and clinical examination, a VA physician has found the 
disorder is not related to military service.

In sum, the record as to the appellant's claimed in-service 
exposure to asbestos does not substantiate his claim, and for 
the Board to conclude that (1) the appellant was exposed to 
asbestos, and (2) that such asbestos was of a certain degree, 
and (3) that the assumed degree of such exposure was enough 
to cause asbestosis would be the product of speculation.  For 
the Board to conclude that the appellant's disorder had its 
origin during military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  It has been observed that  statements from doctors 
which are inconclusive as to the origin of a disease can not 
be employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993).  

There can be no doubt from review of the record that the 
appellant rendered honorable and faithful service for which 
the Board is grateful.  However, the Board has carefully 
reviewed the record in depth and it has been unable to 
identify a basis upon which service connection may be 
granted.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It has been observed that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) ((citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)). 



ORDER

Service connection for asbestosis is denied.



____________________________________________
	Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


